       Case 2:19-cv-01737-EFB Document 16 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                  Case No. 2:19-cv-01737 EFB (PC)
11   MAHDI KALU WILLIAMS,
                                                  [PROPOSED] ORDER
12                                   Plaintiff,
13                 v.
14

15   K. PINKYARD, et al.,
16                                Defendants.
17

18        Good cause appearing, Defendants’ motion for an extension of time to file a responsive

19   pleading is GRANTED. Defendants may file a responsive pleading on or before June 8, 2020.

20

21   Dated: April 23, 2020.                             _____________________________
                                                        The Honorable Edmund F. Brennan
22

23

24

25

26

27

28

                                                               [Proposed] Order (2:19-cv-01737 EFB (PC))
